Title: To Thomas Jefferson from John Walker, [9 March 1781]
From: Walker, John
To: Jefferson, Thomas



Sir
[Williamsburg, 9 March 1781]

The difficulties and embarrasments, that have been thrown into the Baron’s way in the course of this Bussiness, have perhaps transported him beyond the bounds of moderation; but were you acquainted with them all, you would make great allowances on account of his situation. ‘Tis fortunate that the Assembly is now sitting. They surely will fall on some Expedient to remedy those crying Evils, in such manner as to prevent the loss of this golden, glorious opportunity of perhaps exterminating the Enemy in this Country. I well know your situation is not less disagreable than that of the Baron and therefore rejoice that the Legislature is at hand to lend their aid at this interesting Period.
I have the honor to be, your Excellency’s most obedient Humble servt.
